Case 15-35528        Doc 37     Filed 04/16/19     Entered 04/16/19 12:58:15          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 35528
         Rodrigue G Nivose
         Edith Nivose
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/19/2015.

         2) The plan was confirmed on 01/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/27/2016, 01/10/2019.

         5) The case was Dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-35528             Doc 37      Filed 04/16/19    Entered 04/16/19 12:58:15                Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                $19,800.00
           Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                       $19,800.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,895.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $859.65
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,754.65

 Attorney fees paid and disclosed by debtor:                      $500.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 ATG Credit LLC                       Unsecured          75.00           NA              NA            0.00       0.00
 C B Marianna                         Unsecured         118.00           NA              NA            0.00       0.00
 C B Marianna                         Unsecured          71.00           NA              NA            0.00       0.00
 Comenity Bank/carsons                Unsecured         128.00           NA              NA            0.00       0.00
 Cook County Treasurer                Unsecured           0.00           NA              NA            0.00       0.00
 Cook County Treasurer                Unsecured           1.00           NA              NA            0.00       0.00
 Duval County Tax Collector           Unsecured           0.00      5,193.58        5,193.58           0.00       0.00
 Enhanced Recovery                    Unsecured         142.00           NA              NA            0.00       0.00
 Enhanced Recovery                    Unsecured          71.00           NA              NA            0.00       0.00
 Enhanced Recovery                    Unsecured          59.00           NA              NA            0.00       0.00
 Milwaukee City Treasurer             Unsecured           0.00           NA              NA            0.00       0.00
 Milwaukee City Treasurer             Secured        6,286.29       6,286.29        6,286.29      6,166.82        0.00
 Milwaukee City Treasurer             Secured        9,051.83       9,051.83        9,051.83      8,878.53        0.00
 Milwaukee City Treasurer             Secured       10,008.82            NA              NA            0.00       0.00
 Milwaukee City Treasurer             Unsecured            NA     16,610.77        16,610.77           0.00       0.00
 Milwaukee City Treasurer             Unsecured            NA     12,786.13        12,786.13           0.00       0.00
 Nco Fin /99                          Unsecured          77.00           NA              NA            0.00       0.00
 Peoples Energy Corp                  Unsecured      1,239.00       1,238.56        1,238.56           0.00       0.00
 United Consumer Financial Services   Unsecured         358.00        406.37          406.37           0.00       0.00
 United States Dept Of Education      Unsecured     29,748.00     33,927.34        33,927.34           0.00       0.00
 US Bank NA                           Unsecured           0.00      2,829.02        2,829.02           0.00       0.00
 US Bank NA                           Secured      272,315.00    244,539.66       244,539.66           0.00       0.00
 Wayne County Treasurer               Secured        9,079.83       1,156.70        1,156.70           0.00       0.00
 Wayne County Treasurer               Unsecured         150.71           NA              NA            0.00       0.00
 West Asset                           Unsecured          70.00           NA              NA            0.00       0.00
 Wi Electric / Wi Energies            Unsecured      4,182.00            NA              NA            0.00       0.00
 Wisconsin Electric Pow               Unsecured      2,024.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-35528        Doc 37      Filed 04/16/19     Entered 04/16/19 12:58:15             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $244,539.66              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $16,494.82         $15,045.35              $0.00
 TOTAL SECURED:                                         $261,034.48         $15,045.35              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $72,991.77               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,754.65
         Disbursements to Creditors                            $15,045.35

 TOTAL DISBURSEMENTS :                                                                     $19,800.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
